Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
	Claims 1, 4, 6-9, 11-53, and 55-60 are pending. Claims 23-36 and 43-51 are drawn to the nonelected groups. Claims 2-3, 5, 10 and 54 have been canceled. Claim 60 is new. Claims 1, 4, 6-9, 11-22, 37-42, 52-53, and 55-60 are under examination. 
The capture agents of claims 20-22 have been objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 1, 4, 6-9, 11-19, 37-42, 52-53, and 55-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 states that to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.

MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.

The claims are drawn to a synthetic capture agent, wherein the capture agent comprises an anchor ligand, a secondary ligand, and a tertiary ligand, wherein the capture ligand binds to residues 450-481 of phosphorylated Akt2, wherein the anchor ligand comprises an amino acid sequence wkvk (SEQ ID NO: 1) or wkvkl (SEQ ID NO: 2) wherein the secondary ligand has a plurality of peptides wherein each peptide comprises 5-7 amino acid residues and wherein the tertiary ligand has a plurality of peptides wherein each peptide comprise 5-7 amino acid residues.   
comprising an amino acid sequence wkvk (SEQ ID NO: 1) or wkvkl (SEQ ID NO: 2)  with plurality of peptides with each peptide comprising 5 to 7 amino acid residues. Implicit in the claims is that such capture agent as a whole must possess certain functional characteristics; namely, peptides of the capturing agent, collectively, binding to phosphorylated Akt2. 
The claims are broad in several respects. The claims are broad with an anchor ligand that comprises (open-ended recitation) any peptide or peptides that has wkvk or wkvk1, wherein the anchor ligand could embrace a longer amino acid sequence. Further, the claims are broad with the secondary and tertiary ligands that have at least 5-7 amino acid residues (i.e., the recitation of comprise), excluding cysteine and methionine. 
The capturing agents meeting the structural requirements of the claims give rise to a large genus that is characterized by substantial variability. Such capturing agents might be any possible chemical structures having three (3) ligands comprising at least the amino acid sequence wkvkl (SEQ ID No: 1) or wkvk (SEQ ID No: 2) and a plurality of peptides comprising  at least 5 to 7 amino acids, excluding cysteine and methioine. It is noted that the limitations of a plurality of first or second candidate peptides wherein the peptides of the candidate peptides comprise 5 to 7 amino acids do not exclude these candidate peptides from having more than 5 to 7 amino acids. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology. For example, the process of screening for a capture ligand is complicated. Millward et al. (J. Am Chem. Soc. 2011, vol. 133, pp. 18280-18288, IDS submitted 05/08/2015) discloses a capturing agent comprising anchor, biligand (i.e., secondary), and triligand for Akt (abstract). Millward et al. discloses that each peptide module in the branched structure makes unique contributions to affinity and/or specificity resulting in a 200 nM affinity ligand that efficiently immunoprecipitates 
In light of these teachings, one skilled in the art would face an undue burden of examination in extrapolating the data (also excluding false positive hits) presented regarding the design of ligands for binding affinity to phosphorylated Akt2. Even if one accepts that the Examples described in the specification meet the claimed limitations of the rejected claims with regard to structure and function, the Examples are only representative of a subset of potential synthetic capture agents. Therefore it is impossible for one to extrapolate from the few examples described in the specification to other embodiments that would need to meet the structure/functional characteristics of the rejected claims. Meanwhile the prior art Millward et al. describes  a number of synthetic capture agents that specifically bind to Akt1 and these ligands are sequence specific and well organized for specific binding to Akt1. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, 
Most recently, the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself (see Memorandum, February 22, 2018, https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf). The recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
Even though the present claims are not directed to antibodies, the ligands of the capture agent is of amino acid sequences. The knowledge of the chemical structure of Akt2 does not give the required kind of structure-identifying information about the capture agent, with the capture agent-Akt2 relationship be analogized as a search for a key on a ring with a million keys on it.
“For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including `the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at can `visualize or recognize' the members of the genus." Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). (emphasis added). In this case, one skilled in the art cannot visualize the structures of the capture agents for Akt2 by the limitations of at least the anchor ligand comprising wkvk or wkvkl with peptides having at least 5 to 7 amino acid sequences.
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of capture agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of conjugation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016.
The specification fails to provide written description for the genus of capturing agents. The specification only discloses each ligand of the capturing agent is a short specific sequence of 5 to 7 amino acids (see SEQ ID NOs) for binding to Akt2. Meanwhile, the specification discloses the essential process of in situ click chemistry concept for multi-ligand capture agent (see as filed spec. [00160]). However, the specification does NOT provide a clear definition of these ligands. One 
The instant specification only discloses a capturing agents that bind to Akt2 with 3 ligands wherein the anchor ligand is the amino acid sequence of SEQ ID NOs: 1 or 2, wherein the secondary ligand and tertiary ligand each is 5 to 7 amino acid residues (for example, see Figs. 14-16). Furthermore, the specification teaches from the mass spectrometric analysis of the capture agents that each of the ligands of the triligands (N-tL or C-tL) are only 5 to 7 amino acid residue long (for example, see Examples 4.9 – 7 and Figs. 14-16). There is nothing in the specification that discloses the secondary ligand or tertiary ligand wherein each ligand has a plurality of peptides for binding to Akt2. 
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of combination of generic chemical ligands comprising each ligand a plurality of peptides of 5 to 7 amino acids. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as 
Similar to claim 1, claims 55-60 recite “anchor ligand comprises”, “secondary ligand comprises”, and “tertiary ligand comprises” are broad in the chemical structures. As stated above, Millward et al. discloses that the binding affinities of peptide ligands are significantly affected by as little as 4 carbon molecules (p. 18283, right col., para. 3). In other words, the binding affinities of the peptide ligands are significantly affected by as little as 4 carbon molecules. Further Millward et al. teaches each peptide that “hit” sequences that emerged from our biligand screens were determined by (1) the target protein, (2) the soluble anchor peptide, and (3) the relative spacing between the azide and acetylene functionalities each component (cited pg. 18283, right col., fourth para. – pg. 18284, left col.).
Thus, in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of generic chemical ligands against Akt2. The generic invention was not reduced to practice at the time of filing since the specification discloses each ligand consists of a short sequence for binding to Akt2 and the capture agent of three ligands is connected by cyclic linkages (for example, 1,2,3-triazole linkages) to position the three (3) short peptides to bind to Akt2. Given the breadth of the claims, unpredictability of the art and lack of guidance in the specification, as discussed above, undue experimentation would be required by one skilled in the art to make or design the claimed capture agent commensurate in scope with the claims. 
The claims do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive under 112(a), written description rejection. The 112, written description, has been modified in view of Applicant’s amendments. However the arguments will be addressed below. 
(A) Applicant argues on page 24 that written description does not require that complete structure be provided; rather, the disclosure of structural features common to the members of the genus can be sufficient. What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. 
(B) Applicant further argues on page 24 that the capture agents are comprised of three ligands, one of which – the anchor ligand – is specifically defined in claim 1 as comprising an amino acid sequence wkvk (SEQ ID NO: 1) or wkvk1 (SEQ ID NO: 2), which are demonstrated in the application to bind to residues 450-481 of phosphorylated Akt2. The secondary ligand and the tertiary ligand each also bind to Akt2 and have a specific structure and functional relationship. This structural and functional relationship is defined in claim 1 by the process by which the secondary ligand and the tertiary ligand are identified. In particular, claim 1 specifies the process by which the secondary ligand and tertiary ligand are identified, thus defining and describing the secondary ligand and the tertiary ligand as products-by-process. A product-by-process claim is proper form of claim and satisfies the written description requirement when the process is adequately described and can be performed to obtain the required product. The claimed ligands produced by the process cannot be any molecule having the desired function. Rather, the claimed ligands are selected from a library of peptides by its binding to Akt2 in proximity to the binding sites. Thus, the claimed process for identifying the ligands are a workable and predictable process that supports the product-by process claim and the sufficiency of written description.

(D) Claims 55-59 limit to each of the anchor ligand, secondary, and tertiary ligand to a specific set of amino acid sequences, each of which was determined by Applicant to bind to Akt2. In fact, claims 55-59 refer to the ligands as comprising “an amino acid sequence”, which amino acid sequence is selected from a list of specific amino acid sequences. And the listed amino acid sequence, which amino acid sequences the sequences of peptides that were actually identified by Applicant as binding Akt2.
The arguments are not found persuasive for the following reasons. The process of conjugating each ligand to form 1,2,3-triazole linkages to produce the capture agent does not provide enough structural characteristics to each ligand that binds to Akt2.  Although the process of conjugating the ligands to form 1,2,3-triazole linkages embraces the connection between anchor, secondary and tertiary ligands, the 1,2,3-triazole linkages are dependent on whether each ligand is bound to Akt2 to expose alkynyl and azido groups for conjugation (see Millward et al., Figure 1). before undergoing 1,2,3-triazole linkages. Without trial and error, it is impossible for one to extrapolate from the few examples described in the specification (i.e., each ligand is only 5 or 7 amino acid long) to other possible structures that bind to Akt2. For example, there is not even a single example that the secondary or tertiary each comprises two peptides (i.e., a plurality of candidate peptides) to bind to Akt2 and undergo 1,2,3-triazole linkages. 
Even if one accepts that the Examples described in the specification meet the claimed limitations of the rejected claims with regard to structure and function, the Examples are only a representative of a subset of potential synthetic capture agents. Therefore it is impossible for one to extrapolate from the few examples described in the specification to other embodiments that would need to meet the structure/functional characteristics of the rejected claims. The prior art Millward et al. describes  a number of synthetic capture agents that specifically bind to Akt1 and each ligand is a peptide that is well organized for specific binding to Akt1. 
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of combination of generic chemical ligands comprising each ligand a plurality of peptides of 5 to 7 amino acids. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate.
With respect to claims 55-60, Millward et al. teaches the binding affinities can be significantly affected by as little as 4 carbon molecules (p. 18283, right col., para. 3). Although these ligands encompass the recited amino acid sequences, these ligands can comprise any additional amino acid residues or chemical structures beyond the recited sequences. The claims is the amino acid sequence of SEQ ID NOs: 1 or 2, wherein the secondary ligand and tertiary ligand each is 5 to 7 amino acid residues (for example, see Figs. 14-16) and the ligands are formed in close proximity by 1,2,3-triazole linkages.  
Allowable Subject Matter
	The following is a statement of reasons for indicating allowable subject matter:
	The capture agent of claims 20-22 are allowable subject matter. The closest prior art of record is Millward et al. The reference teaches iterative in situ click chemistry assembles as branched capture agent and allosteric inhibitor for Akt1 but does not teach or make obvious the instant claimed capture agents of claims 20-22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P.N/
Examiner, Art Unit 1641     


/Tracy Vivlemore/Primary Examiner, Art Unit 1635